Staples, J.,
delivered the opinion of the court.
Upon Rehearing.
This case was affirmed in an opinion of the court reported in 189 Va. 592, 54 S. E. (2d) 126. Upon petition of the plaintiff in error a rehearing was granted. At the November Term the case was ably and exhaustively reargued by counsel for the respective parties. After full reconsideration of the questions presented, we have concluded that we should adhere to the views expressed in our original opinion.
The judgment of the circuit court is therefore affirmed.

Affirmed..